Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered December 4, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the showup, which was held 5 to 10 minutes after the robbery and less than one block from the location of the crime, was unduly suggestive. Given the spatial and temporal proximity between the crime and the identification leading to the defendant’s arrest, we conclude that the showup was within the permissible bounds of the governing legal principles and devoid of any undue suggestiveness (see, People v Duuvon, 77 NY2d 541, 544; People v Yearwood, 197 AD2d 554; People v Williams, 150 AD2d 821).
Further, viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review. Thompson, J. P., Sullivan, Friedmann and Krausman, JJ., concur.